Title: William Cranch to John Quincy Adams, 5 March 1798
From: Cranch, William
To: Adams, John Quincy


        
          Philadelphia March 5th. 1798.
        
        I do not know what was the date of my last to you, nor of yours to me, nor is it material to decide on whose part the last omission happend. You may have learn’d from some of my former letters, that I was much engaged, that no opportunity presented itself, to determine me to write at one time rather than another, and that although I have always been extremely industrious, I have always found something still remaining to be done, which seem’d to demand a more immediate attention. I have no reason to believe that you have less regard for me now than at any former period of our lives, and I beg you to be assured that my attachment to you is still unabated. Indeed, since your marriage I have attached many new traits to your Character which it did not possess before; I believe you now to be an Advocate for marriage, since you have become one of us yourself; and I most fervently invoke all the Blessings of heaven upon you and the dear Partner of your life. It is unnecessary for me to wish you more happiness resulting from your new Connexion than I have myself enjoy’d from a similar source.— I am the father of two Boys, and still feel my Affection for my dear Nancy increasing every hour of my life, and as new Endearments arise, and new proofs of unbounded Confidence & Love dayly appear, I feel the most perfect assurance of a continuance of our domestic happiness.— You may have heard that Messrs. Morris, Nicholson & Greenleaf have totally fail’d. Morris & Greenleaf are in prison in this City, and Nicholson only escapes a similar fate by castleing himself within his own Walls. Mr. Greenleaf is about giving up all his Estate, & discharging himself by the insolvent laws of this Commonwealth, & I came here at his earnest request to consult &

advise with him on this subject. I have been here about ten days, & have resided at the Presidents. Next to my own parents, yours are nearest to my heart, and possess the strongest Claim to my filial reverence & affection. The President seems to retain all his vigour, & remains firm as mount Atlas. I was much pleased with a toast given lately at Cambridge—“John Adams, Prest. of U.S. the american Terminus,” with a note, that Terminus was the Roman God of boundaries who swore he would not stir one foot for Jupiter.— The first Dispatches from the Envoys since their arrival in france were recd. last Evening, dated Jany 8th.— There is no doubt, but the Directory have intercepted all former Communications—& this escaped by mere stealth, being secreted by the mate of a ship which saild from Havre de Grace. Congress has been in session 5 months and done Nothing. A new attack is made upon the Executive under the name of Amendments to a bill for regulating foreign Intercourse. But a sullen stillness seems to reign throughout the U.S. which only portends the Gathering Storm. The Spirit of the People is willing to wait the Event of the Embassy—but it will not wait long. A Voice is now & then heard amidst the stillness of Suspence—and distinctly sounds from one End of the Continent to the other.— It will soon be the voice of thunder.— We are ready to rally round the standard of our Government, and we shall be able to crush the faction into Dust. The Spirit of the People only wants to be rouzed. The lion of America has been call’d a mean spirited Beast, but the Lyon which has been shewn to the world is not an American,—the beast was born in Ireland & has been led about by a french man. The Dispatches from the Envoys have not yet been made public— Indeed they are not yet decypher’d. One letter of 8th. Jany. incloses the Redacteur of 5th. which mentions a decree proposed by the Directory to the Council of 500, that Vessels of Neutrals containing Enemies Goods shall be lawful prize—& that the french Ports shall be shut against neutral Vessels which have touched at any British port— The Envoys also say that there is no hope of doing any thing towards accomplishing the Object of their mission.— We want some bold, and powerful man, whose Abilities can command Respect in our house of Representatives, to take the lead, & to bring forward energetic means of Defence,—to call forth the Resources of the Country,—to permit the merchants to Arm their Ships,—to request the President to see that the frigates are in readiness,—to put the fortifications—ports & harbours in some respectable defensive

Condition—to order out and review the militia—to call on the Officers to hold themselves and their Companies in readiness—to examine the situation of the Magazines, and arsenals, and to put our diplomatic Corps in a respectable situation. Such a Character, to marshall and concenter the Spirit of the Nation might retreive its Character.— I shall return to Washington tomorrow. You have perhaps heard that I have resumed the practise of the Law “in all the humility of its first outset.” The misfortunes of M, N & G have reached me in some respects. I am answerable for about 3 or 4000 Dols. on their Acct. for which it is very doubtful whether I shall get security. I expect therefore to be plagued & vexed for some years, unless the Creditors should think proper to treat me with severity, which would make but short work of it. I wish they may if I should fail of security, for the sooner it is over the better.
        Mr. Johnson’s family reside in Georgetown about 3 miles from my house. I was introduced to Mr. & Mrs. Johnson & two of the ladies, on their first arrival,—& before they had gone to housekeeping. They afterwards went to see Govr. Johnson at Frederick & spent some time there. After their return to Georgetown I call’d twice but did not find them at home. I shall call again as soon as I return.
        Believe me that I feel an affection for all who are dear to you, and that I am most truly your / affectionate friend
        
          W. Cranch
        
      